DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 10, and 17, the claims recite a tong connection system which includes a positioning arm used to engage with a tong cassette, wherein the positioning arm utilizes a sensor system to determine a relative angle of orientation as the arm moves toward the tong cassette to allow for connecting the two.  While tong cassettes coupled to positioning arms are common in the drilling art (see Clasen, 2011/0120730 and Bertelsen, 2014/0299376), such references do not include the structural or operations usage of a sensor system for determining a relative angle of orientation between the positioning arm as it is moved to contact the tong cassette.  Additionally, it would not have been obvious for one having ordinary skill to modify the systems of Clasen or Bertelsen to include such a sensor system without improper reliance on hindsight reasoning, noting that only a simple manner of connection between the tongs and the carrier attachment point of the arms would be required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676